Citation Nr: 1523935	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  09-16 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), including as secondary to in-service asbestos exposure or service-connected pleural plaques.

2. Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, and cognitive disorder, including as secondary to service-connected pleural plaques.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to November 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A notice of disagreement was received in September 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in May 2009.

In January 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In April 2012, February 2013, and July 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not exhibit asthma or COPD in service, and asthma and COPD are not otherwise shown to be associated with his active service or with a disease or injury of service origin.

2.  The Veteran did not exhibit an acquired psychiatric disorder, to include depressive disorder, or cognitive disorder, in service, and he did not exhibit a psychosis within one year after discharge from service, and an acquired psychiatric disorder or cognitive disorder is not otherwise shown to be associated with his active service or with a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a respiratory disorder, to include asthma and COPD, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for establishing service connection for an acquired psychiatric disorder, to include depressive disorder, and cognitive disorder, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 11137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)). 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in May 2007 in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  This letter was sent prior to the initial adjudication of the Veteran's claims in May 2008.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, service personnel records, available identified private medical records, and VA medical records.  

The RO arranged for the Veteran to undergo VA examinations for the asthma and COPD claims in August 2012 and September 2014, and for the psychiatric disability and cognitive disorder claim in August 2012 and September 2014.  The Board finds that the resulting examination reports, and the April 2013 addendum to the August 2012 examination, are adequate for the purpose of determining entitlement to service connection.  The examination reports reflect review of the claims file.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The record contains diagnoses and etiology opinions that explain the reasons and bases for these opinions.  For these reasons, the Board concludes that the VA examination reports in this case provide an adequate basis for a decision on the Veteran's claims.  

During the January 2012 Board hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to the claims.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may also be granted for chronic disabilities, such as psychosis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for psychosis may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

A.  Asthma and COPD

The Veteran has claimed entitlement to service connection for a lung disability, which he has attributed to his military service, including as a result of in-service asbestos exposure or as secondary to pleural plaques.  

The Board notes that the Veteran has already been granted service connection for pleural plaques and has been assigned a separate disability rating.  The Veteran also carries current diagnoses of asthma and COPD.  The decision at hand will resolve the question of whether service connection for the Veteran's asthma and COPD is warranted.

The Veteran's service treatment records reflect that the Veteran's lungs and chest were clinically normal on a March 1958 enlistment examination, and he expressly denied any past or current asthma on his March 1958 enlistment medical history report.  A November 1959 VA medical record notes an impression of bacterial pharyngitis.  A February 1960 individual sick slip reflects that a chest x-ray revealed increased broncho-vesicular markings.  Otherwise, the service treatment records reflect that the Veteran never complained of, or sought treatment for, pertinent complaints during service.  The Veteran's work in shipyards during his career in the Navy is verified by his service personnel records, and his asbestos exposure is conceded.  

In terms of current disability, asthma and COPD were diagnosed in the September 2014 VA examination report.  This report notes an asthma onset of 1975 and a COPD onset of 2010.  It notes that the Veteran was first diagnosed with asthma approximately 40 years earlier, when he was living and working in Virginia.  He reported that he had had shortness of breath and had presented to the emergency room where he was given medications and allergy testing was positive for numerous allergens in the environment.  With respect to the COPD, the examiner noted that the Veteran has a long history of tobacco use and that he has asthma or allergens that can also cause an obstructive airway.  The examiner opined that the primary cause of the Veteran's COPD is tobacco use, which began in the Veteran's childhood.

Based on review of the record and interview and examination of the Veteran, the examiner opined that the Veteran's asthma was less likely than not incurred in or caused by his in-service asbestos exposure.  The examiner's rationale noted that there was no evidence of, and the Veteran denied, asthma prior to or during service.  The Veteran reported to the examiner that he did not have asthma until 15 years after service.  The examiner noted that asthma is an allergic response to allergens in the air, and the Veteran has to experience the allergen to have an allergic reaction.  The Veteran did not have an asthma attack in service, and therefore it is less likely than not that his asthma is a result of service.  

The examiner also found that the Veteran's asthma was less likely than not incurred in or caused by his service-connected pleural plaques.  As her rationale, she noted that the pleural plaques are created by the body in response to asbestos inhalation and are not something that can trigger an allergy.  She noted that they are part of the human body, and allergens that cause asthma are substances unknown to the body, like smoke, dander, or pollen.  The examiner did not believe that the Veteran's asthma was caused or aggravated by his pleural plaques.  She also noted that pleural plaques can calcify over time and may cause a restrictive pulmonary condition.  She also noted that asthma falls into the category of COPD disorders.  She noted that smoking is the number one cause of COPD and that the Veteran had smoked cigarettes since he was a young child.  He quit smoking after developing breathing difficulty.  

An August 2012 VA examination report also reflects review of the evidence and pertinent medical literature and interview and examination of the Veteran.  Based on the above, the examiner opined that it is less likely than not that the Veteran's COPD had its onset during service or that it was caused by any incident or event of service.  The examiner noted that the Veteran reported that he did not have any respiratory disorder prior to or during service.  The examiner also noted that there is no clear documentation to support the opinion that his COPD had its onset during or was caused by his military service.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the only medical opinions on the question of whether the Veteran's current asthma and COPD are related to his military service, to include to his conceded in-service asbestos exposure or his service-connected pleural plaques, are the August 2012 and September 2014 opinions.  The authors of these opinions are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiners thoroughly reviewed the claims file and interviewed and examined the Veteran.  Between these two opinions, all pertinent theories of entitlement are addressed, and the examiners supported their opinions through citation to the facts of the Veteran's case and pertinent medical principles.  For these reasons, the Board finds the August 2012 and September 2014 VA examiners' opinions to be highly probative to the question at hand.
 
The only contrary opinion comes from the Veteran himself, who believes that his current asthma and COPD are etiologically related to service, to include in-service asbestos exposure or service-connected pleural plaques.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  The Board observes that, although the Veteran is a layperson, he is competent to report having a history of shortness of breath.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes, however, that diagnosis of a specific respiratory or pulmonary disability and an opinion concerning the cause of such disability is a question of sufficient medical complexity that it requires a specialized expertise that the Veteran does not possess.  For this reason, the Board finds that the Veteran's opinion with respect to the diagnosis and etiology of his current asthma and COPD is outside of the scope of his competency and is of no probative value.

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran has a current asthma or COPD that is etiologically related to his military service, to include his in-service asbestos exposure or his service-connected pleural plaques.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for asthma or COPD must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




B.  Acquired Psychiatric Disability and Cognitive Disorder

The Veteran has also claimed entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, and cognitive disorder.  He contends that these disabilities may be secondary to his service-connected pleural plaques.  

Service treatment records reflect that the Veteran had clinically normal head and psychiatric examinations at the time of his March 1958 enlistment examination, and that he denied any frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort on his enlistment medical history report.  

Service treatment records also reflect that, in September 1960, the Veteran was hospitalized with an undetermined anxiety reaction for what was ultimately diagnosed as schizoid personality.  He was discharged from service due to unsuitability in November 1960.  

With respect to current disability, a March 2008 QTC examination report found that, based on review of the record, interview or the Veteran and his wife, and examination of the Veteran, a diagnosis of schizophrenia was not warranted and no Axis I diagnosis was made.

A report of a July 2012 neuropsychological evaluation contains diagnostic impression of anxiety disorder not otherwise specified and cognitive disorder not otherwise specified.  This impression was based on interview of the Veteran and his wife, behavioral observation, and testing.  The clinical neuropsychologist determined that, "[o]verall, the patient's history and performance on testing (including behaviors displayed during testing) is most consistent with a diagnosis of Cognitive Disorder Not Otherwise Specified with variable performance on tasks of attention and executive functioning."  He noted that the Veteran's "current presentation is concerning for possible underlying neurodegenerative process involving the frontal lobes."  However, he determined that "it is also possible that the patient's observed behavior and variable performance on testing is explained by anxiety/mood. Vascular contribution is also not fully ruled out."  

An August 2012 VA examination report notes that the Veteran does not present with symptoms that would be suggestive of a current diagnosis of schizoid personality and that schizoid personality disorder is not the same thing as schizophrenia.  Based on review of the record and interview and examination of the Veteran, the examiner diagnosed depressive disorder not otherwise specified with symptoms currently in partial remission.  The examiner noted that the Veteran was diagnosed with depressive disorder not otherwise specified at a 2011 evaluation, and that he did not report any symptoms of depression in a 2008 evaluation.  Therefore, the symptoms of depression would have been of new onset in 2011 after a period of time in sustained remission.  Prior to that, the Veteran had reported symptoms of depression following a heart attack in 2001.  It was noted that the Veteran has, in the past, attributed symptoms of depression to a heart attack in 2001 and to losing his job in 2000.  The Veteran did not report present depression symptoms.  

The examiner opined it is less likely than not that the Veteran's current depression symptoms are due to, caused by, or related to any in-service incident.  The Veteran did not describe any in-service events that would contribute to present depression symptoms.  The examiner also noted that the Veteran was diagnosed with schizoid personality disorder in 1960 but that, at present, the Veteran does not present with any symptoms suggestive of a schizoid personality disorder.  She also noted that the Veteran does not, at present, present with any symptoms of psychosis and no psychotic disorder diagnosis was given.  

The record also contains an April 2013 addendum to the August 2012 opinion that was authored by a different examiner.  The examiner noted review of the claims file, described portions of the August 2012 opinion, and concluded that the Veteran's depressive disorder, not otherwise specified, in partial remission was not caused or aggravated by his service-connected pleural plaques.  

A September 2013 VA mental health psychosocial consultation report notes the pertinent symptomatology reports of the Veteran and his wife, as well as his pertinent medical, family, social, and developmental history, and a mental status examination.  The impression was depressive disorder not otherwise specified, generalized anxiety disorder, and rule out dementia.  

In September 2014, the Veteran underwent a VA central nervous system and neuromuscular diseases examination in order to determine whether the Veteran suffers from any cognitive impairment that is related to service or a service-connected disability.  Following review of the VA medical records and interview and examination of the Veteran, the examiner determined that the Veteran does not have and has never been diagnosed with a central nervous system condition.  She noted that, while the Veteran reported occasional word-finding difficulties, he reported no significant memory difficulty, no cognitive difficulties, no functional limitations, and no history of seizure disorder or other neurologic symptoms.  

A February 2015 addendum opinion reflects that the examiner had been sent the entire claims file for review.  The examiner noted that the Veteran was admitted to the United States Naval Hospital in November 1960 with a schizoid personality diagnosis.  She noted that the remainder of the Veteran's service treatment records made no mention of neurological symptoms.  She also noted that no neurological symptoms were mentioned by the Veteran in his September 2014 evaluation.  Therefore, her previous opinion remained unchanged.  

With respect to an acquired psychiatric disability, the Board notes that the only competent medical evidence of record weighs against the Veteran's claim.  The evidence that is described above finds no link between the Veteran's military service, including his in-service undetermined anxiety reaction and his service-connected pleural plaques, and a current psychiatric disability.  The evidence of record is competent in that it is presented by individuals who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiners reviewed the claims file, and supported their opinions through citation to the Veteran's pertinent medical history.  For these reasons, the Board finds the August 2012 opinion, the April 2013 addendum, and the September 2014 opinion to be highly probative to the question at hand.

The only contrary opinion comes from the Veteran himself, who believes that he has a current psychiatric disability that is related to service, or to his service-connected pleural plaques.  The Board acknowledges the Veteran's lay descriptions of symptoms of psychiatric impairment.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, diagnosis of a psychiatric disorder, and a nexus of such disorder to service or to a service-connected condition, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by the record, such a diagnosis and medical opinion depend upon the interpretation of symptoms and diagnostic testing, such neuropsychological testing, which require medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training or experience to offer such a medical diagnosis or opinion.  Thus, the Veteran's assertion or opinion that he has given a diagnosis of a psychiatric disorder, and the relationship of such diagnosis or symptoms to service or to a service-connected condition, is not competent evidence.  Therefore, Veteran's opinion as to the diagnosis of a psychiatric disorder or the cause (or aggravation) of any such diagnosis cannot outweigh the opinion of a medical professional.

With respect to cognitive impairment, the Board finds that a preponderance of the evidence is against finding that a current cognitive impairment has been diagnosed.  The Board notes that the possibility of cognitive impairment is raised in the record in 2012 but notes that the most thorough testing of record appears in the September 2014 VA examination report that was specifically evaluating the Veteran for any cognitive impairment.  The Board notes that the July 2012 neuropsychological evaluation, which was the basis for the July 2014 remand to obtain an opinion on cognitive impairment, noted that the Veteran's "current presentation is concerning for possible underlying neurodegenerative process involving the frontal lobes," but that "it is also possible that the patient's observed behavior and variable performance on testing is explained by anxiety/mood.  Vascular contribution is also not fully ruled out."  The Board interprets these statements to be suggesting that the symptoms at issue may be attributable to cognitive impairment, but may also be attributable to anxiety/mood or vascular contribution.  The Board therefore concludes that the July 2012 record, giving an impression of cognitive disorder not otherwise specified, presents a possible psychiatric basis for the symptoms.  The September 2014 VA examiner has determined, based in part on her review of the July 2012 neuropsychological evaluation, that there is no cognitive disorder. 

Without evidence of a current cognitive disorder, the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran has a current acquired psychiatric disability, to include depressive disorder, or a cognitive disorder that is etiologically related to his military service, to include secondary to pleural plaques.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for acquired psychiatric disability, to include depressive disorder, and cognitive disorder must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a respiratory disorder, to include asthma and COPD, to include as secondary to in-service asbestos exposure or service-connected pleural plaques, is denied.

Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, and cognitive disorder, to include as secondary to service-connected pleural plaques, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


